DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/568,580, 15/963061, 15/725,330, 62/800,478, 62/814,692, 15/431,769, 62/814,713, 15/294,746, and 62/857,942, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the cited applications above appear to include full written description support for a nutritional monitoring system that comprises the claimed camera and spectroscopic sensor.  Accordingly, claims 1, 3, 8, 10, 12, 17, 19, and 20 are not entitled to the benefit of the prior application.

Election/Restrictions
Applicant’s election without traverse of claims 1, 3, 8, 10, 12, 17, 19, and 20 in the reply filed on 5/14/2022 is acknowledged.

Claims Status
Claims 2, 4-7, 9, 11, 13-16, and 18 are withdrawn.  Claims 1, 3, 8, 10, 12, 17, 19, and 20 are now under consideration. 

Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 10, 12, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 10 both claim a camera that is used to “help identify” food item types and/or estimate food item quantities.  The word “help” could indicate that the camera is used in conjunction with something else or it could mean that it could be interpreted as helpful to the user to identify food and quantities.  It is therefore unclear what the metes and bounds of the limitation are.  A review of the specification seems to indicate that camera is solely responsible for these determinations of food type and quantity.  No other sensors were noted in the specification for this purpose.  
Claims 3, 8, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim recites the limitation “smart” in reference to a watch or wrist-worn structure.  It is unclear what the scope of “smart” is in the claim. A review of Wikipedia indicates that smart devices are electronic devices that are generally connected to other devices or networks via wireless protocols and that can operate to some extent interactively and autonomously. The Office used this interpretation.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 2009/0012433, cited in the IDS) in view of Muthukumar et al. (US 2015/0302160, cited in the IDS).
Regarding claim 1, Fernstrom et al. disclose a system for nutritional monitoring and management (Abstract reference to a system for analyzing food consumption, [0021] – “The system also may further comprise a database comprising dietary information for different foods, and a computer process for determining nutritional information from food dimension data obtained by the computer processes for determining a dimension of a food item in video data obtained from the video camera”) comprising: 
a camera which records images of food items (claim 1 reference to a camera, see at least claim 30 where the camera data is used to show food consumption), wherein the images are analyzed to help identify food item types and/or estimate food item quantities (see [0126] where camera data is used to determine volume, weight, and caloric content), and wherein food includes beverages as well as solid food ([0078] disclose both eating and drinking recordation); and 
one or more other components selected from the group consisting of: data processor; data transmitter; data receiver ([0020] reference to transmitter and receiver); battery (0118] reference to battery power); GPS module ([0049] reference to GPS); clock ([0082] reference to clock); calendar; voice recognition interface; touch-screen interface; gesture recognition interface; and EEG interface.
Fernstrom et al. do not disclose a spectroscopic sensor which collects spectral data concerning light reflected from or absorbed by food items; wherein the spectral data is used to help identify food item types and/or compositions; wherein the spectroscopic sensor further comprises a light emitter which emits light toward food items and a light receiver which receives the light after it has been reflected by or passed through the food items; and wherein changes in the spectral distribution of the light caused by interaction with food items are used to help identify food item types and/or compositions.  However, Muthukumar et al. teach a method and apparatus for monitoring diet and activity.  Muthukumar et al. teach the use of a spectroscopy sensor (see Fig. 3 which discloses a spectroscopy sensor for analyzing food and [0007]- [0009] which describes the spectroscopy sensor as an IR sensor).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the nutritional information determination computer in Fernstrom with the spectroscopic sensor disclosed in Applicant’s specification because it would permit a compact portable version of the system (Fernstrom’s requires a separate computer system for the analysis).
Regarding claim 10, Fernstrom et al. disclose a system for nutritional monitoring and management (Abstract reference to a system for analyzing food consumption, [0021] – “The system also may further comprise a database comprising dietary information for different foods, and a computer process for determining nutritional information from food dimension data obtained by the computer processes for determining a dimension of a food item in video data obtained from the video camera”) comprising: 
a camera which records images of food items (claim 1 reference to a camera, see at least claim 30 where the camera data is used to show food consumption), wherein the images are analyzed to help identify food item types and/or estimate food item quantities (see [0126] where camera data is used to determine volume, weight, and caloric content), and wherein food includes beverages as well as solid food ([0078] disclose both eating and drinking recordation); 
a fiducial component which displays objects in images of food items which help to calibrate the distance, size, shape, color, and/or brightness of the food items ([0141] discloses the use of the brass bar that is placed in the field of view of the camera, this helps to calibrate distance measurements by the camera analysis system; the object itself is the display); and 
one or more other components selected from the group consisting of: data processor; data transmitter; data receiver ([0020] reference to transmitter and receiver); battery (0118] reference to battery power); GPS module ([0049] reference to GPS); clock ([0082] reference to clock); calendar; voice recognition interface; touch-screen interface; gesture recognition interface; and EEG interface.
Fernstrom et al. do not disclose a spectroscopic sensor which collects spectral data concerning light reflected from or absorbed by food items; wherein the spectral data is used to help identify food item types and/or compositions; wherein the spectroscopic sensor further comprises a light emitter which emits light toward food items and a light receiver which receives the light after it has been reflected by or passed through the food items; and wherein changes in the spectral distribution of the light caused by interaction with food items are used to help identify food item types and/or compositions.  However, Muthukumar et al. teach a method and apparatus for monitoring diet and activity.  Muthukumar et al. teach the use of a spectroscopy sensor (see Fig. 3 which discloses a spectroscopy sensor for analyzing food and [0007]-[0009] which describes the spectroscopy sensor as an IR sensor).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the nutritional information determination computer in Fernstrom with the spectroscopic sensor disclosed in Applicant’s specification because it would permit a compact portable version of the system (Fernstrom’s requires a separate computer system for the analysis).
Regarding claims 3 and 12, Fernstrom et al. do not disclose wherein the camera is part of a smart watch or other wrist-worn device.  However, Muthukumar diet monitoring system is integrated into a watch like device (see Fig. 2).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fernstrom to use a watch/band structure for the person to wear as taught by Muthukumar in place of the necklace structure of Fernstrom because some people may find a wrist-worn device embodiment more convenient and comfortable than a necklace one.
Regarding claims 8 and 17, Fernstrom et al. do not disclose wherein the spectroscopic sensor is part of a smart watch or other wrist-worn device.   However, Muthukumar diet monitoring system is integrated into a watch like device (see Fig. 2 where the IR sensor 208 is part of the watch-like device).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fernstrom such that the spectroscopic sensor is part of the wrist-worn device because some people may find a wrist-worn device embodiment more convenient and comfortable than a necklace one.  
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom in view of Muthukumar as applied to claim 10 above, and further in view of Inaba (US 2012/0257024).  Fernstrom and Muthukumar do not disclose:
 wherein the fiducial component is a light emitter which projects a light pattern with known size, shape, and/or colors on or near the food items; or
wherein the fiducial component is a mobile device with a screen which is placed near the food items and displays an image on the screen with known size, shape, and/or colors
 However, the use of a screen with display lights as a fiducial/reference for estimating dimensions was known in the arts at the time of the invention.  Inaba teaches a camera system that incorporates the use of a display screen as a reference for estimating dimensions (See [0045] and Figs. 2a and 2b and [0061]).  Inaba does not teach that the screen is a mobile device within the meaning of the limitation (Office interpreted this as something handheld).  However, the Office takes Official Notice that handheld imaging screens were known in the art at the time of the invention (e.g. a tablet).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fernstrom to use the claimed fiducial of claims 19 and 20 in place of the bar taught by Fernstrom for serving as a dimensional reference as taught by Inaba for at least estimating sizes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Claims 1, 3, 8, 10, 12, 17, 19, and 20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791       


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791